     Case 2:20-cv-01508-WBS-JDP Document 15 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARLOS A. RAMIREZ,                                 No. 2:20-cv-1508-WBS-EFB PS
12                      Plaintiff,                      ORDER DISREGARDING PLAINTIFF’S
                                                        OBJECTIONS
13          v.
                                                        ECF No. 14
14   CAESY L. KOZOLL, et al.,
15                      Defendants.
16

17          On November 10, 2020, the court dismissed this case as duplicative of prior and/or

18   pending actions plaintiff has filed. ECF Nos. 8, 12. Judgment was duly entered. ECF No. 13.

19          On November 23, 2020, plaintiff filed objections to the order dismissing this case. ECF

20   No. 14. Plaintiff’s filing does not constitute a proper request for reconsideration or appeal of the

21   November 10, 2020 order and judgment. The document will therefore be disregarded. Plaintiff is

22   notified that the court will not respond to future filings in this action that are not authorized by the

23   Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure.

24          Accordingly, it is hereby ORDERED that plaintiff’s November 23, 2020 objections, ECF

25   No. 14, are disregarded.

26

27

28
                                                        1
     Case 2:20-cv-01508-WBS-JDP Document 15 Filed 12/02/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 2, 2020
 4                                            JEREMY D. PETERSON
                                              UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
